



COURT OF APPEAL FOR ONTARIO

CITATION: ECA Canada Company (Special Construction
    Machines) v.

9031-1671 Québec Inc., 2012 ONCA 232

DATE: 20120411

DOCKET: C54621

Laskin, Simmons and Cronk JJ.A.

BETWEEN

ECA Canada Company c.o.b. as Special Construction
    Machines

Plaintiff (Respondent)

and

9031-1671 Québec Inc. and 9130-0616 Québec Inc.
    c.o.b as Prétech

Defendants (Appellants)

Jamie MacDonald, for the appellants

Matthew J. Diskin and Laura Brazil, for the respondent

Heard: April 10, 2012

On appeal from the judgment of Justice Alexandra Hoy of
    the Superior Court of Justice, dated October 11, 2011.

APPEAL BOOK ENDORSEMENT

[1]

We agree with the reasons of Hoy J.

[2]

The appeal is dismissed, with costs fixed at $10,000, inclusive of
    disbursements and applicable taxes.


